Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 1 of 17 Page ID #:17




       Costello McDonald v. FedEx Ground Package System, Inc., et al.,
                   USDC Central District, Western Division

 Defendant FedEx Ground Package System, Inc.’s Notice of Removal

                           EXHIBIT 1 (Complaint)




FP 35681615.7
Electronically FILED by Superior Court of California, County of Los Angeles on 02/26/2021 05:32 PM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                      Case 2:21-cv-02800-RAO Document21STCV07791
                                                      1-2 Filed 03/31/21 Page 2 of 17 Page ID #:18
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Scheper




                        MARLIS PARK, P.C.
                      1 Brent P. Marlis SB# 284654
                          E-Mail: brent@marlispark.com
                      2 Young K. Park SB# 287589
                          E-Mail: young@marlispark.com
                      3 3600 Wilshire Boulevard, Suite 1815
                        Los Angeles, CA 90010
                      4 Tel: 323-922-2000
                        Fax: 323-922-2000
                      5
                        Attorneys for Plaintiff,
                      6 COSTELLO MCDONALD
                      7
                      8
                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9
                                                  FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
                    10
                    11
                            COSTELLO MCDONALD, an individual;                                                 Case No.:
                    12
                    13                                               Plaintiff,                              COMPLAINT FOR DAMAGES
                            vs.
                    14                                                                                       1. DISABILITY DISCRIMINATION IN
                       FEDEX GROUND PACKAGING SYSTEMS,                                                          VIOLATION OF FEHA
                    15 INC., a Delaware Corporation; and DOES 1                                              2. FAILURE TO ACCOMMODATE IN
                       through 50, inclusive,                                                                   VIOLATION OF FEHA
                    16
                                                                                                             3. FAILURE TO ENGAGE IN THE
                    17                                              Defendants.                                 INTERACTIVE PROCESS IN
                                                                                                                VIOLATION OF FEHA
                    18                                                                                       4. RETALIATION IN VIOLATION OF
                                                                                                                FEHA
                    19                                                                                       5. WRONGFUL TERMINATION
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                                             -1-
                                                                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 3 of 17 Page ID #:19




 1         Plaintiff COSTELLO MCDONALD (hereinafter “MCDONALD” or “Plaintiff”) for his

 2 Complaint against Defendant FEDEX GROUND PACKAGING SYSTEMS, INC., a Corporation;
 3 and DOES 1 through 50 (hereinafter “FEDEX,” and collectively “Defendants”) alleges as follows:
 4                                                PARTIES
 5   1. Plaintiff MCDONALD is an individual residing in the State of California. Plaintiff

 6      MCDONALD was an employee of Defendant FEDEX at all relevant times herein mentioned.
 7   2. On information and belief, Defendant FEDEX is a Delaware corporation organized and existing
 8      under the laws of the State of Delaware, authorized to do business in California, and Plaintiff’s

 9      employer at all relevant times herein mentioned.
10   3. The true names and capacities, whether individual, corporate, associate or otherwise, of
11      Defendant DOES 1 through 50, are unknown to Plaintiff, who therefore sues said Defendants
12      by such fictitious names. Plaintiff will amend this Complaint by inserting the true names and
13      capacities of each such Defendants, with appropriate charging allegations, when they are
14      ascertained. Plaintiff is informed and believes and thereon alleges that each of the Defendants
15      designated herein as “DOE” is responsible in some manner for the injuries suffered by Plaintiff
16      and for damages proximately caused by the conduct of each such Defendants as herein alleged.
17   4. Plaintiff is informed and believes and thereon alleges that at all relevant times Defendants
18      engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the
19      conduct of its employees and/or agents, and are liable for the wrongful conduct of its
20      employees and/or agents as alleged herein.
21   5. Plaintiff is informed and believes and thereon alleges that, at all relevant times mentioned
22      herein, each defendant was an alter-ego of each and every other defendant. Unity of interest and
23      ownership existed such that the separate personalities each of defendant never existed or ceased
24      to exist. Further, if the acts are treated as those of one of the defendants alone, an inequitable
25      result will follow. Accordingly, Plaintiff alleges that each defendant was an alter-ego of each
26      and every other defendant and vice versa.
27   6. By way of this lawsuit, Plaintiff seeks to pierce the corporate veil and hold individual defendant
28      liable for the acts of his alter ego. Individual defendant held and now holds substantial interest
                                                  -2-
                                         COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 4 of 17 Page ID #:20




 1      in corporate defendants and should therefore be deemed to be corporate defendants’ alter ego.

 2      Corporate defendants were, and now still are, mere shells and naked frameworks which
 3      individual defendant used, and now uses, as a conduit for the conduct of his personal business
 4      and/or property affairs and/or obligor for the assumption of obligations and/or liabilities
 5      incapable of performance by said corporate and/or entity defendants, which are the obligations

 6      and liabilities of individual defendant.
 7   7. Plaintiff is informed and believes and thereon alleges that at all times material herein Defendant
 8      employed and continues to employ five (5) or more persons in California and is an employer

 9      covered by the Fair Employment and Housing Act (“FEHA”) and the California Labor Code.
10   8. Plaintiff has exhausted his administrative remedies. Plaintiff timely filed charges against
11      Defendant with the California Department of Fair Employment and Housing on February 25,
12      2021 and received a “Right-to-Sue” notice.
13                                    VENUE AND JURISDICTION
14   9. This Court has jurisdiction over this matter because Defendants conduct business in, and have
15      substantial contacts, within the State of California. Venue is proper in the County of Los
16      Angeles because Plaintiff performed work for Defendants in the County of Los Angeles.
17                                      FACTUAL ALLEGATIONS
18   10. MCDONALD started working for FEDEX on or around November 17, 2015 and continued
19      working until he was unlawfully discharged on March 22, 2019.
20   11. MCDONALD was a package handler specifically a heavy lifter and earned $15.10 per hour.
21      His job duties included physical loading, unloading and/or sorting of heavy packages by hand,
22      and lifting, pushing, pulling, carrying and placing heavy packages.
23   12. MCDONALD injured his shoulder at work the week of March 4, 2019 and was treated at
24      Centinela Hospital at 555 E. Hardy St. in Inglewood, California. He was provided Motrin and
25      told to ice his injury to keep the swelling down. MCDONALD returned to work and notified
26      his employer that he was in pain.
27   13. MCDONALD continued to experience pain after returning to work. He informed his
28      supervisors Alex Sanchez (also known as “Junior”) and Esteban [last name unknown] of the
                                                  -3-
                                         COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 5 of 17 Page ID #:21




 1      pain and swelling that he was experiencing. MCDONALD provided a doctor’s note to Junior

 2      and was told to go back to work. Defendant did not engage MCDONALD in the interactive
 3      process to determine whether reasonable accommodations could be made.
 4   14. On or around March 19 and March 20, 2019, MCDONALD had no other choice but to miss
 5      work due to excruciating pain he was experiencing. He received outbound and inbound contact

 6      numbers for human resources to report his absence and left a voice message. He was in pain,
 7      confused and believed the company was making it intentionally difficult for him to report his
 8      injury.

 9   15. On or around March 21, Defendants started the termination process via its Employee
10      Separation Form. On or around March 22, Stephanie Bellamy in human resources confirmed
11      the decision to terminate MCDONALD for no call / no show (job abandonment).
12   16. On March 22, MCDONALD was admitted to the emergency room at Torrance Memorial
13      Medical Center. MCDONALD was instructed to rest, ice and elevate the affected areas.
14      Additionally, he was required to wear a knee brace and sling to supports his shoulder and
15      prescribed medication for the pain and inflammation. Lastly, MCDONALD was required to
16      take 4 days off work to allow time to heal and reduce the swelling.
17   17. On or around March 29, Defendant provided MCDONALD with his final paycheck and
18      terminated his employment.
19   18. At no point during MCDONALD’s employment did Defendant make any effort to engage in
20      the interactive process or provide accommodations for MCDONALD’s disability. Instead,
21      Defendant coldly terminated his employment under a pre-textual reason.
22                                      FIRST CAUSE OF ACTION
23                                  DISABILITY DISCRIMINATION
24                                    [Govt. Code § 12940(a), et seq.]
25                                        (Against All Defendants)
26   19. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.
27
28
                                                  -4-
                                         COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 6 of 17 Page ID #:22




 1   20. At all times herein mentioned, the Fair Employment and Housing Act (“FEHA”), Government

 2      Code § 12940, et seq., was in full force and effect and binding on Defendants. These statutes
 3      make it unlawful to discriminate against an employee on-the-basis of a disability.
 4   21. Defendant discriminated against Plaintiff on-the-basis of Plaintiff’s disability by terminating his
 5      employment while he was disabled. Plaintiff provided necessary doctors note. Defendants were

 6      aware of his disability yet did nothing to accommodate him. Instead, Defendants coldly
 7      terminated his employment.
 8   22. As a proximate result of Defendants’ willful, knowing and intentional discrimination of

 9      Plaintiff, Plaintiff has sustained and continues to sustain substantial losses in earnings and other
10      benefits.
11   23. As a proximate result of Defendants’ willful, knowing and intentional discrimination of
12      Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
13      mental and physical pain and anguish, all to her damage in a sum according to proof.
14   24. Plaintiff is informed and believes and thereon alleges that Defendants’ actions were taken with
15      malice, oppression, fraud, and/or willful and conscious disregard of Plaintiff’s rights, and were
16      carried out by Defendants’ managing agents and/or ratified by Defendants. Plaintiff is therefore
17      entitled to punitive damages in an amount to be determined at trial as well as attorneys’ fees.
18                                    SECOND CAUSE OF ACTION
19           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF FEHA
20                                        [Govt. Code § 12940(m)]
21                                        (Against All Defendants)
22   25. Plaintiff re-alleges each and every paragraph of this Complaint as though fully set forth herein.
23   26. Under the FEHA, Defendants are required to engage in a timely, good faith, interactive process
24      with an employee it believes has a disability or who, in fact, has a disability, to determine if that
25      employee needs reasonable accommodations to perform the job.
26   27. By engaging in the course of conduct as alleged above, Defendants failed to provide Plaintiff
27      with reasonable accommodations and it failed to engage in a timely, good faith, interactive
28
                                                  -5-
                                         COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 7 of 17 Page ID #:23




 1      process with Plaintiff to determine effective reasonable accommodations to the extent she

 2      needed them in violation of the applicable provisions of Government Code §§ 12940, et seq.
 3   28. As a proximate result of Defendants’ willful, knowing and intentional discrimination against
 4      Plaintiff, as a result of Defendants’ failure to reasonably accommodate Plaintiff’s disabilities,
 5      Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

 6   29. As a proximate result of Defendants’ willful, knowing and intentional discrimination against
 7      Plaintiff, as a result of Defendants’ failure to reasonably accommodate Plaintiff’s disabilities,
 8      Plaintiff has suffered and continues to suffer humiliation, emotional distress, and physical and

 9      mental pain and anguish, all to her der damage in a sum according to proof. Plaintiff is further
10      entitled to recover attorneys' fees pursuant to the provisions of Government Code §§ 12940, et
11      seq.
12                                     THIRD CAUSE OF ACTION
13                    FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
14                               [California Government Code § 12940(n)]
15                                        (Against All Defendants)
16   30. Plaintiff realleges each and every paragraph of this Complaint as though fully set forth herein.
17   31. As described herein, Defendants failed to engage in a good-faith interactive process with
18      Plaintiff to determine wither it would be possible to implement effective reasonable
19      accommodations.
20   32. As a proximate result of Defendant’s failure to engage in a good-faith interactive process,
21      Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.
22      Plaintiff has further suffered and continues to suffer humiliation, emotional distress, and
23      physical and mental pain and anguish, all to her damage in a sum according to proof.
24   33. Plaintiff is further entitled to recovery attorneys’ fees pursuant to the provision of Government
25      Code § 12940, et seq.
26
27
28
                                                  -6-
                                         COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 8 of 17 Page ID #:24




 1                                     FOURTH CAUSE OF ACTION

 2                          RETALIATION IN VIOLATION OF THE FEHA
 3                                 [California Government Code §12940]
 4                                         (Against All Defendants)
 5   34. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

 6   35. At all times herein mentioned, Cal. Gov. Code § 12940, et seq. (“the FEHA”) was in full force
 7      and effect and binding on Defendants. Accordingly, Defendants were required to refrain from
 8      retaliating against Plaintiff for engaging in activities protected under the FEHA, including but

 9      not limited to, taking a medical leave, requesting medical leave and/or complaining about
10      harassment.
11   36. Defendant’s conduct described above is in violation of various statutes of this state, including
12      but not limited to, California Government Code § 12940(m). Plaintiff engaged in protected
13      activities and was subsequently terminated for doing so.
14   37. As a direct and legal result of Defendant’s retaliation against Plaintiff, Plaintiff has suffered and
15      continues to suffer general, consequential, and special damages, including but not limited to,
16      substantial losses in earnings, other employment benefits, physical injuries, physical sickness,
17      as well as emotional distress, plus medical expenses, future medical expenses, and attorneys’
18      fees, in an amount according to proof.
19   38. The retaliation described herein was wrongful and justifies the imposition of punitive damages
20      since the retaliation was against public policy. Defendants committed the acts herein
21      maliciously, fraudulently and oppressively, with an evil intent and sinister plans with the
22      wrongful intention of injuring Plaintiff, and/or in conscious disregard of Plaintiff’s rights by
23      retaliating against Plaintiff after complaining that she was being harassed. Moreover, Plaintiff is
24      informed and believes and thereon alleges that Defendants had in place policies and procedures
25      that specifically required Defendants’ managers, officers, and agents, to prevent retaliation
26      against employees for exercising their rights under the FEHA. Defendants’ managers, officers
27      and/or agents were aware of Defendants’ policies and procedures requiring Defendants’
28      managers, officers and agents to prevent retaliation against and upon employees of Defendant
                                                   -7-
                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 9 of 17 Page ID #:25




 1      for exercising their rights under FEHA. However, Defendants’ managers, officers, and/or

 2      agents, chose to consciously and willfully ignore said policies and procedures and therefore,
 3      their outrageous conduct was fraudulent, malicious, oppressive and done in wanton disregard
 4      for the rights of Plaintiff and the rights and duties owed by each Defendant to Plaintiff. Plaintiff
 5      should therefore be awarded exemplary punitive damages against Defendants in an amount to

 6      be established that is appropriate to punish Defendants and deter others from engaging in such
 7      conduct. Based on the foregoing, Plaintiff is entitled to recover punitive damages from
 8      Defendants in an amount according to proof.

 9                                      FIFTH CAUSE OF ACTION
10              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
11                                         (Against All Defendants)
12   39. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.
13   40. As described herein, Plaintiff’s employment was terminated in violation of the fundamental
14      public policies of the State of California including those set out in the California Fair
15      Employment and Housing Act and the California Constitution. Specifically, Plaintiff’s
16      employment was terminated in violation of the FEHA as described above and in violation of
17      the public policy set forth in Government Code section 12950.1.
18   41. As a direct and foreseeable result of the aforesaid acts of Defendants, Plaintiff lost and will
19      continue to lose income and other benefits in an amount to be proven at trial. Plaintiff seeks
20      back pay, front pay, and all other appropriate remedies. Plaintiff also incurred attorneys’ fees
21      and thereby claims such amount as damages, together with pre-judgment interest.
22   42. Because the acts taken toward Plaintiff by Defendant were deliberate, malicious and undertaken
23      to injure Plaintiff, Plaintiff requests an assessment of punitive damages in an amount to be
24      proven at trial.
25                                         PRAYER FOR RELIEF
26          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
27   (a) For general, special, compensatory damages;
28   (b) For exemplary and punitive damages;
                                                   -8-
                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 10 of 17 Page ID #:26




 1   (c) For emotional distress damages;

 2   (d) For reasonable attorneys’ fees;
 3   (e) For pre-judgment and post-judgment interest at the maximum legal rate;
 4   (f) For costs of suit incurred;
 5   (g) For such other and further relief as the Court deems just and proper.

 6
 7
     DATED: February 25, 2021                  MARLIS PARK, P.C.
 8

 9
10                                             By:
                                                     Brent P. Marlis
11                                                   Young K. Park
                                                     Attorneys for Plaintiff,
12
                                                     COSTELLO MCDONALD
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -9-
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 11 of 17 Page ID #:27
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


February 25, 2021

Anona Su
, California
Brent Marlis
3600 Wilshire Blvd., Suite 1815
Los Angeles, California 90010

RE:    Notice to Complainant’s Attorney
       DFEH Matter Number: 202102-12727326
       Right to Sue: McDonald / FedEx Ground Packaging Systems, Inc.

Dear Anona SuBrent Marlis:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 12 of 17 Page ID #:28
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


February 25, 2021

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 202102-12727326
       Right to Sue: McDonald / FedEx Ground Packaging Systems, Inc.

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit. A
copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

This matter may qualify for DFEH’s Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21,
a small employer with 5 -19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH’s
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer charged with the violation may request that all
parties participate in DFEH’s free voluntary mediation service. A request for mediation
must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
If mediation is requested, the employee is prohibited from filing a civil action until
mediation is complete. The employee’s statute of limitations to file a civil action,
including for all related claims not arising under section 12945.2, is tolled from DFEH’s
receipt of a mediation request under section 12945.21 until mediation is complete. To
request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 13 of 17 Page ID #:29
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


February 25, 2021

Costello McDonald
,

RE:    Notice of Case Closure and Right to Sue
       DFEH Matter Number: 202102-12727326
       Right to Sue: McDonald / FedEx Ground Packaging Systems, Inc.

Dear Costello McDonald:

This letter informs you that the above-referenced complaint filed with the Department of
Fair Employment and Housing (DFEH) has been closed effective February 25, 2021
because an immediate Right to Sue notice was requested.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

This matter may qualify for DFEH’s Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21, a
small employer with 5 -19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH’s
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer charged with the violation may request that all
parties participate in DFEH’s free voluntary mediation service. A request for mediation
must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
action until mediation is complete. The employee’s statute of limitations to file a civil
action, including for all related claims not arising under section 12945.2, is tolled from
DFEH’s receipt of a mediation request under section 12945.21 until mediation is
complete. To request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,
Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 14 of 17 Page ID #:30
      STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

      DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

      2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
      (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
      http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov




Department of Fair Employment and Housing
     Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 15 of 17 Page ID #:31




 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Costello McDonald                                              DFEH No. 202102-12727326

 6                                  Complainant,
     vs.
 7
 8    FedEx Ground Packaging Systems, Inc.
      ,
 9
                                     Respondents
10
11
12
     1. Respondent FedEx Ground Packaging Systems, Inc. is an employer FedEx Ground
13   Packaging Systems, Inc. subject to suit under the California Fair Employment and Housing
     Act (FEHA) (Gov. Code, § 12900 et seq.).
14
15
     2. Complainant Costello McDonald, resides in the City of , State of .
16
17 3. Complainant alleges that on or about March 29, 2019, respondent took the
   following adverse actions:
18
     Complainant was discriminated against because of complainant's disability (physical or
19
     mental) and as a result of the discrimination was terminated, denied reasonable
20   accommodation for a disability.

21 Complainant experienced retaliation because complainant requested or used a disability-
     related accommodation and as a result was terminated, denied reasonable accommodation
22   for a disability.

23
     Additional Complaint Details: 10. MCDONALD started working for FEDEX on or around
24 November 17, 2015 and continued working until he was unlawfully discharged on March 22,
     2019.
25
26
27                                                  -1-
                                   Complaint – DFEH No. 202102-12727326
28 Date Filed: February 25, 2021
     Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 16 of 17 Page ID #:32




 1 11.       MCDONALD was a package handler specifically a heavy lifter and earned $15.10
     per hour. His job duties included physical loading, unloading and/or sorting of heavy
 2   packages by hand, and lifting, pushing, pulling, carrying and placing heavy packages.
     12.     MCDONALD injured his shoulder at work the week of March 4, 2019 and was treated
 3   at Centinela Hospital at 555 E. Hardy St. in Inglewood, California. He was provided Motrin
     and told to ice his injury to keep the swelling down. MCDONALD returned to work and
 4   notified his employer that he was in pain.
     13.     MCDONALD continued to experience pain after returning to work. He informed his
 5   supervisors Alex Sanchez (also known as “Junior”) and Esteban [last name unknown] of the
     pain and swelling that he was experiencing. MCDONALD provided a doctor’s note to Junior
 6
     and was told to go back to work. Defendant did not engage MCDONALD in the interactive
 7   process to determine whether reasonable accommodations could be made.
     14.     On or around March 19 and March 20, 2019, MCDONALD had no other choice but to
 8   miss work due to excruciating pain he was experiencing. He received outbound and inbound
     contact numbers for human resources to report his absence and left a voice message. He
 9   was in pain, confused and believed the company was making it intentionally difficult for him
     to report his injury.
10   15.     On or around March 21, Defendants started the termination process via its Employee
     Separation Form. On or around March 22, Stephanie Bellamy in human resources
11   confirmed the decision to terminate MCDONALD for no call / no show (job abandonment).
     16.      On March 22, MCDONALD was admitted to the emergency room at Torrance
12   Memorial Medical Center. MCDONALD was instructed to rest, ice and elevate the affected
     areas. Additionally, he was required to wear a knee brace and sling to supports his shoulder
13   and prescribed medication for the pain and inflammation. Lastly, MCDONALD was required
     to take 4 days off work to allow time to heal and reduce the swelling.
14   17.      On or around March 29, Defendant provided MCDONALD with his final paycheck
     and terminated his employment.
15
     18.     At no point during MCDONALD’s employment did Defendant make any effort to
16   engage in the interactive process or provide accommodations for MCDONALD’s disability.
     Instead, Defendant coldly terminated his employment under a pre-textual reason.
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
                                   Complaint – DFEH No. 202102-12727326
28 Date Filed: February 25, 2021
     Case 2:21-cv-02800-RAO Document 1-2 Filed 03/31/21 Page 17 of 17 Page ID #:33




 1 VERIFICATION
 2 I, Brent Marlis, am the Attorney in the above-entitled complaint. I have read the
   foregoing complaint and know the contents thereof. The matters alleged are based
 3
   on information and belief, which I believe to be true.
 4
   On February 25, 2021, I declare under penalty of perjury under the laws of the State
 5 of California that the foregoing is true and correct.
 6                                                                        Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -3-
                                   Complaint – DFEH No. 202102-12727326
28 Date Filed: February 25, 2021
